In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1881 
ROY MITCHELL, 
                                                 Plaintiff‐Appellant, 

                                  v. 

EDWARD F. WALL, et al., 
                                              Defendants‐Appellees. 
                      ____________________ 

         Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
        No. 15‐cv‐108‐wmc — William M. Conley, Chief Judge. 
                      ____________________ 

 SUBMITTED OCTOBER 29, 2015 — DECIDED DECEMBER 23, 2015 
                ____________________ 
   Before WOOD,  Chief Judge, and POSNER and EASTERBROOK, 
Circuit Judges. 
    POSNER,  Circuit  Judge.  Roy  Mitchell—physically  a  man, 
psychologically  a  woman—appeals  from  the  denial  of  her 
motion for a preliminary injunction to compel the probation 
officers  assigned  to  supervise  her  to  alter  the  conditions  of 
her  probation,  as  by  allowing  her  to  reside  with  her  family 
rather  than  in  the  men’s  homeless  shelter  to  which  she  is 
currently  assigned  and  referring  her  to  counseling  and 
treatment programs for her gender dysphoria. 
2                                                       No. 15‐1881 


    She  has  spent  much  of  her  adult  life  either  homeless  or 
behind bars. After a recent stint in a Wisconsin state prison, 
from which she was released on probation, she filed the pre‐
sent  suit,  seeking  relief  under  42  U.S.C.  §  1983  against  two 
administrators in the Wisconsin Department of Corrections, 
two doctors  at Columbia Correctional  Institution,  and  three 
probation  officers  in  Dane  County,  Wisconsin.  The  suit  al‐
leges  that  during  her  incarceration  the  administrators  and 
the  doctors  were  deliberately  indifferent  to  her  acute  need 
for psychological and hormonal therapy for her gender dys‐
phoria—therapy  recommended  by  a  consultative  psycholo‐
gist of the Department of Corrections—and further that her 
probation  officers  demonstrated  deliberate  indifference  to 
her condition by prohibiting her from moving from a men’s 
homeless shelter to her mother’s house and from dressing as 
a  woman  in  public.  She  seeks  damages  but  in  the  interim 
seeks  a  preliminary  injunction  compelling  the  probation  of‐
ficers  to  permit  her  to  move  in  with  her  mother  and  sister 
and  dress  like  a  woman,  and  to  refer  her  to  the  treatment 
programs she needs. 
    The district judge, scrutinizing the complaint for compli‐
ance  with  28  U.S.C.  §  1915(e)(2)(B),  allowed  the  plaintiff  to 
proceed  with  her  claims  against  the  two  prison  doctors  but 
not against the other defendants. He denied her motion for a 
preliminary injunction on the grounds that she hadn’t com‐
plied  with  the  rules  governing  injunctive  relief,  that  the  in‐
junctive relief she sought was unrelated to the merits of her 
claims against the doctors (the only claims that had survived 
the  judge’s  screening  of  her  complaint),  and  that  she  had 
failed to demonstrate either that she was likely to prevail on 
the  underlying  claims  or  would  suffer  irreparable  harm  if 
No. 15‐1881                                                              3 


the injunctive relief she sought was denied. The present ap‐
peal is limited to the denial of the preliminary injunction.  
     While the appeal was pending, Mitchell informed us that 
she  is  back  in  custody,  having  been  sentenced  recently  to 
nine months in jail after pleading guilty to theft, prostitution, 
and  resisting  an  officer.  So  long  as  she  is  in  jail  she  is  not 
subject to supervision by probation offices and cannot seek a 
modification of the terms of probation. Since her motion for 
injunctive  relief  concerns  only  her  probation,  her  appeal  is 
now moot—and for the further reason that having dismissed 
all  her  claims  against  the  probation  officers  the  judge  had 
mooted  her  motion  for  a  preliminary  injunction.  See,  e.g., 
Transportation  Workers  Union  of  America,  AFL‐CIO,  Local  Un‐
ions 561–565 v. Transportation Workers Union of America, AFL‐
CIO, International Union, 732 F.3d 832, 834 (7th Cir. 2013). 
    When  a  case  becomes  moot  on  appeal  (supposing  the 
present  case,  so  far  as  it  concerns  the  probation‐officer  de‐
fendants, hadn’t become moot already in the district court), 
the  court  of  appeals  generally  vacates  the  judgment  of  the 
district  court  and  remands  with  instructions  to  dismiss  the 
case. It does this in order to prevent the district court’s unre‐
viewed  decision  from  having  a  preclusive  effect  in  subse‐
quent  litigation  between  the  parties.  Compare  United  States 
v.  Munsingwear,  Inc.,  340  U.S.  36  (1950).  But  because  a  pre‐
liminary  injunction  has  no  preclusive  effect  on  the  district 
court’s  deciding  whether  to  issue  a  permanent  injunction, 
we  have  held  that  “orders  vacating  the  underlying  order 
should not typically issue with respect to preliminary injunc‐
tions that become moot on appeal.” Orion Sales, Inc. v. Emer‐
son  Radio  Corp.,  148  F.3d  840,  843  (7th  Cir.  1998).  Further‐
more, the plaintiff in our case still has claims pending in the 
4                                                        No. 15‐1881 


district court against the two doctors—claims unaffected by 
the  denial  of  the  preliminary  injunction  that  she  sought 
against  the  probation  officers.  She  thus  has  a  live  case,  and 
should she be released from jail in the course of the litigation 
and  again  placed  on  probation  she’ll  be  able  to  renew  her 
objections to the terms of her probation. 
    In addition, unlike  the  situation  in the otherwise similar 
case  of  Gjertsen  v.  Board  of  Election  Commissioners,  751  F.2d 
199, 202 (7th Cir. 1984), no motion for either preliminary or 
permanent  injunctive  relief  remains  pending  in  the  district 
court and, as we noted, the district judge’s denial of prelimi‐
nary  relief  does  not  preclude  the  later  issuance  of  a  perma‐
nent injunction. Like Orion Sales, moreover, the dismissal of 
the  interlocutory  appeal  on  grounds  of  mootness  does  not 
leave in force a final district court decision that the prevail‐
ing party could use as a basis for asserting collateral estoppel 
in  a  future  litigation  between  the  parties.  Because  the  case 
remains alive in the district court, compare Camreta v. Greene 
131  S.  Ct.  2020,  2033–36  (2011),  should  the  plaintiff  in  the 
course of the litigation be released from jail and again placed 
on  probation  she  may  be  able,  as  an  alternative  to  reviving 
her  claim  for  injunctive  relief  against  the  probation  officers 
(whether  the  old  ones  or  new  ones),  to  bring  a  new  suit, 
which  doubtless  will  involve  issues  related  to  the  claims  in 
her present suit against the probation officers. And she’ll be 
able  to  ask  the  district  court  to vacate  his  current  judgment 
denying her claims against them, on the ground that our rul‐
ing her appeal moot deprived her of an opportunity to chal‐
lenge his earlier ruling. 
    And finally she’s waived her right to ask us to vacate the 
district  court’s  order  dismissing  her  motion  for  preliminary 
No. 15‐1881                                                               5 


injunctive  relief  as  moot.  In  Munsingwear  the  court  of  ap‐
peals  had  dismissed  the  government’s  appeal  from  an  ad‐
verse decision as moot. The government had not moved the 
court of appeals to vacate the decision, as it could have done 
to avoid being faced with claims of res judicata or collateral 
estoppel in a  future case. It asked the  Supreme  Court to  do 
so.  The  Court  refused,  saying,  340  U.S.  at  38–41  (interior 
quotations, citations, and ellipses omitted): 
       The general principle announced in numerous cases is 
   that a right, question, or fact distinctly put in issue, and di‐
   rectly determined by a court of competent jurisdiction, as a 
   ground  of  recovery,  cannot  be  disputed  in  a  subsequent 
   suit between the same parties or their privies; and even if 
   the second suit is for a different cause of action, the right, 
   question or  fact once so determined must, as between the 
   same  parties  or  their  privies,  be  taken  as  conclusively  es‐
   tablished, so long as the judgment in the first suit remains 
   unmodified. 
       That is the result unless the dismissal of the appeal on 
   the ground of mootness and the deprivation of the United 
   States [the petitioner in Munsingwear] of any review of the 
   case  in  the  Court  of  Appeals  warrant  an  exception  to  the 
   established rule. 
        Petitioner  argues  that  that  case  is  distinguishable  be‐
   cause here, Congress provided an appeal. It contends that 
   if the right to appeal is to be protected, the rigors of res ju‐
   dicata must be alleviated. Concededly the judgment in the 
   first  suit  would  be  binding  in  the  subsequent  ones  if  an 
   appeal, though available, had not been taken or perfected. 
   But it is said that those who have been prevented from ob‐
   taining the review to which they are entitled should not be 
   treated as if there had been a review. 
6                                                               No. 15‐1881 


         [But]  if  there  is  hardship  in  this  case,  it  was  preventa‐
     ble. The established practice of the Court in dealing with a 
     civil case from a court in the federal system which has be‐
     come moot while on its way here or pending our decision 
     on  the  merits  is  to  reverse  or  vacate  the  judgment  below 
     and  remand  with  a  direction  to  dismiss.  That  procedure 
     clears the path for future relitigation of the issues between 
     the  parties  and  eliminates  a  judgment,  review  of  which 
     was  prevented  through  happenstance.  When  that  proce‐
     dure  is  followed,  the  rights  of  all  parties  are  preserved; 
     none  is  prejudiced  by  a  decision  which  in  the  statutory 
     scheme was only preliminary. 
        [But] in this case, the United States made no motion to 
     vacate the judgment. It acquiesced in the dismissal. 
         The case is therefore one where the United States, hav‐
     ing slept on its rights, now asks us to do what by orderly 
     procedure it could have done for itself. The case illustrates 
     not  the  hardship  of  res  judicata,  but  the  need  for  it  in 
     providing terminal points for litigation. 
And so it is in this case. For as we explained in Gjertsen, the 
Supreme  Court’s  decision  in  Munsingwear  establishes  that 
“since  the  requirement  of  vacating  the  lower‐court  order 
when it becomes moot on appeal is for the benefit of the los‐
er in the lower court, he can waive it, and does so by failing to 
invoke it.” 757 F.2d at 203 (emphasis added). 
                                                        APPEAL DISMISSED